Exhibit 10.5

 

RETENTION STOCK OPTION AWARD AGREEMENT

UNIVERSAL STAINLESS & ALLOY PRODUCTS, INC.

2017 EQUITY INCENTIVE PLAN

Universal Stainless & Alloy Products, Inc. (the “Company”) grants to the
Participant named below (“you”) [an Incentive/a Nonqualified] Stock Option to
purchase the number of Shares set forth below (the “Option”).

Plan:

Universal Stainless & Alloy Products, Inc. 2017 Equity Incentive Plan

Defined Terms:

As set forth in the Plan, unless otherwise defined in this Agreement

Participant:

[Name]

Type of Option:

[Incentive/Nonqualified] Stock Option

Grant Date:

[Date]

Number of Shares Purchasable:

[####]

Option Price per Share:

$[#.##], which is the Fair Market Value as of the Grant Date

Expiration Date:

[Date], which is [10] years from the Grant Date (or earlier if your Separation
from Service occurs before this Expiration Date; see Exercise after Separation
from Service below)

Exercisability Schedule:

The Option will become exercisable on the following schedule, as long as you do
not have a Separation from Service before the applicable exercisability date or
event:

Exercisability Date or Event% of Option Exercisable

 

Acceleration of Exercisability:

The Option will become fully exercisable upon your Separation from Service due
to your Disability or death.

1

--------------------------------------------------------------------------------

Exercise after Separation from Service:

Separation from Service for any reason other than death, Disability, or Cause:
any non-exercisable portion of the Option expires immediately and any
exercisable portion remains exercisable for 90 days after your Separation from
Service for any reason other than death, Disability, or Cause.

Separation from Service due to death or Disability: any non-exercisable portion
of the Option expires immediately and any exercisable portion remains
exercisable for 12 months after your Separation from Service due to death or
Disability.

Separation from Service for Cause: the entire Option, including any exercisable
and non-exercisable portion, expires immediately upon Separation from Service
for Cause.

THE Option may not be exercised after the original Expiration Date set forth
above.

By signing below, you agree that the Option is granted under and governed by the
terms of the Plan and this Stock Option Award Agreement (including the attached
Stock Option Terms) (“Agreement”), as of the Grant Date.

PARTICIPANT

 

UNIVERSAL STAINLESS & ALLOY PRODUCTS, INC.

 

 

 

Sign Name: _______________________________

 

Sign Name: _______________________________

 

 

 

Print Name: _______________________________

 

Print Name: _______________________________

 

 

 

 

 

Title: _____________________________________




2

--------------------------------------------------------------------------------

STOCK OPTION TERMS

1.Grant of Option.

(a)The Option is subject to the terms of the Plan. The terms of the Plan are
incorporated into this Agreement by this reference.

(b)You must accept the terms of this Agreement by returning a signed copy to the
Company within 60 days after the Agreement is presented to you for review. You
may not exercise any portion of the Option before you have accepted the terms of
this Agreement. The Committee may unilaterally cancel and forfeit the Option in
its entirety if you do not accept the terms of this Agreement.

(c)If designated above as an Incentive Stock Option, the Option is intended to
qualify as an Incentive Stock Option. To the extent the Option fails to meet the
requirements of an Incentive Stock Option or is not designated as an Incentive
Stock Option, the Option will be a Nonqualified Stock Option.

2.Exercise of Option.

(a)Right to Exercise. The Option will be exercisable in accordance with the
Exercisability Schedule, Acceleration of Exercisability, and Exercise after
Separation from Service terms provided above, and all the rest of the terms of
this Agreement. The Option, to the extent exercisable, may be exercised in whole
or in part. The Option may not be exercised after it expires. No Shares will be
issued upon the exercise of the Option unless the issuance and exercise comply
with all applicable laws. For income tax purposes, Shares will be considered
transferred to you on the date you properly exercise the Option. Until you have
duly exercised the Option and Shares have been delivered, you will not have any
rights as a Stockholder for those Shares (including voting or dividend rights).

(b)Method of Exercise. You may exercise the Option by delivering an exercise
notice in a form approved by the Company (the “Exercise Notice”). The Exercise
Notice must state your election to exercise the Option, the number of Option
Shares that are being purchased, and any other representations and agreements
that may be required by the Company. Together with the Exercise Notice, you must
tender payment of the aggregate Option Price for all Shares exercised and all
applicable withholding and other taxes. The Option will be deemed to be
exercised upon receipt by the Company of a fully executed Exercise Notice and
payment of the aggregate Option Price and all applicable withholding and other
taxes.

3.Method of Payment. If you elect to exercise the Option, you must pay the
aggregate Option Price, as well as any applicable withholding or other taxes, by
cash or check. However, the Committee may—but is not required to—consent to
payment in any of the following forms, or a combination of them together with
cash or check:

(a)a “net exercise” under which the Company reduces the number of Shares issued
upon exercise by the largest whole number of Shares with a Fair Market Value
that does not exceed the aggregate Option Price and any applicable withholding;

(b)other consideration received by the Company under a cashless exercise program
approved by the Company;

(c)surrender of other Shares owned by you that have a Fair Market Value on the
date of surrender equal to the aggregate Option Price of the exercised Shares
and any applicable withholding; or

(d)any other consideration that the Committee deems appropriate.

3

--------------------------------------------------------------------------------

4.Restrictions on Exercise.

(a)You may not exercise the Option if (i) the Plan has not been approved by the
Stockholders or (ii) the issuance of Shares upon exercise or the method of
payment for those Shares would constitute a violation of any applicable law,
regulation, or Company policy.

(b)Any issuance of Shares under the Option may be effected on a non-certificated
basis, to the extent not prohibited by applicable law or the applicable rules of
any securities exchange or similar entity.

(c)If a certificate for Shares is delivered to you under the Option, the
certificate may bear the following or a similar legend as determined by the
Company:

The ownership and transferability of this certificate and the shares of stock
represented hereby are subject to the terms (including forfeiture) of the
Universal Stainless & Alloy Products, Inc. 2017 Equity Incentive Plan and a
stock option award agreement entered into between the registered owner and
Universal Stainless & Alloy Products, Inc. Copies of such plan and agreement are
on file in the executive offices of Universal Stainless & Alloy Products, Inc.

In addition, any stock certificates for Shares will be subject to any
stop-transfer orders and other restrictions as the Company may deem advisable
under the rules, regulations, and other requirements of the SEC, any stock
exchange upon which the Shares are then listed, and any applicable federal or
state securities law, and the Company may cause a legend or legends to be placed
on any certificates to make appropriate reference to these restrictions.

 

5.Transferability. The Option may not be transferred in any manner other than by
will or by the laws of descent or distribution and may be exercised during your
lifetime only by you [; provided, however, that you may transfer the Option (a)
pursuant to a domestic relations order by a court of competent jurisdiction or
(b) to any Family Member in accordance with the “family transfers” provisions of
the Plan by delivering to the Company a notice of assignment in a form
acceptable to the Company. No transfer or assignment of the Option to or on
behalf of a Family Member under this Section 5 will be effective until the
Company has acknowledged such transfer or assignment in writing.]

6.Term of Option. The Option may not be exercised after it expires and may only
be exercised in accordance with this Agreement.

7.Withholding.

(a)Regardless of any action the Company may take that is related to any or all
income tax, payroll tax, or other tax-related withholding (“Tax-Related Items”),
the ultimate liability for all Tax-Related Items owed by you is and will remain
your responsibility. The Company (i) makes no representations or undertakings
regarding the treatment of any Tax-Related Items under the Option, including the
grant, vesting, or exercise of the Option or the subsequent sale of Shares
acquired upon exercise and (ii) does not commit to structure the terms of the
Option to reduce or eliminate your liability for Tax-Related Items.

(b)You will be required to meet any applicable tax withholding obligation in
accordance with the tax withholding provisions of Section 17.3 of the Plan (or
any successor provision).

[(c)If you make any disposition of Shares delivered under an Incentive Stock
Option under the circumstances described in Code Section 421(b) (relating to
certain disqualifying dispositions), you must notify the Company of that
disposition within 10 days.]

4

--------------------------------------------------------------------------------

8.Adjustment. Upon any event described in Section 15 of the Plan (or any
successor provision) occurring after the Grant Date, the adjustment provisions
of that section will apply to the Option.

9.Bound by Plan and Committee Decisions. By accepting the Option, you
acknowledge that you have received a copy of the Plan, have had an opportunity
to review the Plan, and agree to be bound by all of the terms of the Plan. If
there is any conflict between this Agreement and the Plan, the Plan will
control. The authority to manage and control the operation and administration of
this Agreement and the Plan is vested in the Committee. The Committee has all
powers under this Agreement that it has under the Plan. Any interpretation of
this Agreement or the Plan by the Committee and any decision made by the
Committee related to the Agreement or the Plan will be final and binding on all
persons.

10.Your Representations. You represent to the Company that you have read and
fully understand this Agreement and the Plan and that your decision to
participate in the Plan is completely voluntary. You also acknowledge that you
are relying solely on your own advisors regarding the tax consequences of the
Option.

11.Regulatory and Other Limitations. Notwithstanding anything else in this
Agreement, the Committee may impose conditions, restrictions, and limitations on
the issuance of Shares under the Option unless and until the Committee
determines that the issuance complies with (a) all registration requirements
under the Securities Act, (b) all listing requirements of any stock exchange on
which the Shares are listed, (c) all Company policies and administrative rules,
and (d) all applicable laws.

12.Miscellaneous.

(a)Notices. Any notice that may be required or permitted under this Agreement
must be in writing and may be delivered personally, by intraoffice mail, or by
electronic mail or via a postal service (postage prepaid) to the electronic mail
or postal address and directed to the person as the receiving party may
designate in writing from time to time.

(b)Waiver. The waiver by any party to this Agreement of a breach of any
provision of the Agreement will not operate or be construed as a waiver of any
other or subsequent breach.

(c)Entire Agreement. This Agreement and the Plan constitute the entire agreement
between you and the Company related to the Option. Any prior agreements,
commitments, or negotiations concerning the Option are superseded.

(d)Binding Effect; Successors. The obligations and rights of the Company under
this Agreement will be binding upon and inure to the benefit of the Company and
any successor corporation or organization resulting from the merger,
consolidation, sale, or other reorganization of the Company, or upon any
successor corporation or organization succeeding to substantially all of the
assets and business of the Company. Your obligations and rights under this
Agreement will be binding upon and inure to your benefit and the benefit of your
beneficiaries, executors, administrators, heirs, and successors.

(e)Governing Law; Consent to Jurisdiction; Consent to Venue; Service of Process.
This Agreement will be construed and interpreted in accordance with the internal
laws of the Commonwealth of Pennsylvania without regard to principles of
conflicts of law thereof, or principles of conflicts of laws of any other
jurisdiction that could cause the application of the laws of any jurisdiction
other than the Commonwealth of Pennsylvania. For purposes of resolving any
dispute that arises directly or indirectly from the relationship of the parties
evidenced by this Agreement, the parties hereto submit to and consent to the
exclusive jurisdiction of the Commonwealth of Pennsylvania and agree that any
related litigation must be conducted solely in the courts of Allegheny County,
Pennsylvania or the federal courts for the United States for the Western
District of Pennsylvania, where this Agreement is made and/or to be performed,
and no other courts. You may be served with process in any manner

5

--------------------------------------------------------------------------------

permitted under Commonwealth of Pennsylvania law, or by United States registered
or certified mail, return receipt requested.

(f)Headings. The headings contained in this Agreement are for convenience of
reference only, and will not in any way limit or affect the meaning or
interpretation of any of the terms or provisions of this Agreement.

(g)Amendment. This Agreement may be amended at any time by the Committee, except
that no amendment may, without your consent, materially impair your rights under
the Option.

(h)Severability. The invalidity or unenforceability of any provision of this
Agreement will not affect the validity or enforceability of any other provision
of the Agreement, and each other provision will be severable and enforceable to
the extent permitted by law.

(i)No Rights to Service. Nothing in this Agreement will be construed as giving
you any right to be retained in any position with the Company or its Affiliates.
Nothing in this Agreement will interfere with or restrict the rights of the
Company or its Affiliates—which are expressly reserved—to remove, terminate, or
discharge you at any time for any reason whatsoever or for no reason, subject to
the Company’s certificate of incorporation, bylaws, and other similar governing
documents and applicable law.

(j)Section 409A. It is intended that the Option will be exempt from (or in the
alternative will comply with) Section 409A, and this Agreement will be
administered and interpreted accordingly. This paragraph is not a guarantee of
any particular tax effect for your benefits under this Agreement and the Company
does not guarantee that these benefits will satisfy Section 409A or any other
provision of the Code.

(k)Further Assurances. You must, upon request of the Company or the Committee,
do all acts and execute, deliver, and perform all additional documents,
instruments, and agreements that may be reasonably required by the Company or
the Committee to implement the provisions and purposes of this Agreement.

(l)Clawback. All awards, amounts, or benefits received or outstanding under the
Plan will be subject to clawback, cancellation, recoupment, rescission, payback,
reduction, or other similar action in accordance with the terms of any Company
clawback or similar policy or any applicable law related to such actions, as may
be in effect from time to time. You acknowledge and consent to the Company’s
application, implementation, and enforcement of any applicable Company clawback
or similar policy that may apply to you, whether adopted before or after the
Grant Date, and any provision of applicable law relating to clawback,
cancellation, recoupment, rescission, payback, or reduction of compensation, and
the Company may take such actions as may be necessary to effectuate any such
policy or applicable law, without further consideration or action.

(m)Electronic Delivery and Acceptance. The Company may deliver any documents
related to current or future participation in the Plan by electronic means. You
consent to receive those documents by electronic delivery and to participate in
the Plan through any on-line or electronic system established and maintained by
the Company or a third party designated by the Company.

 

6